Citation Nr: 0517848	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-06 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to additional benefits for the adopted child of 
the appellant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran retired in January 1973 after 20 years of active 
military service.  He died in June 1996, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which found that the appellant was not 
entitled to additional benefits for her adopted child, ASAM.


FINDINGS OF FACT

1.  All development and notification necessary for the 
disposition of the instant case has been completed.

2.  The veteran died in June 1996.

3.  Service connection has been established for the cause of 
the veteran's death.

4.  The record reflects that ASAM was born in October 1994, 
that the appellant has consistently identified ASAM as her 
natural grandchild, and that ASAM lived in the veteran's 
household since birth.

5.  The appellant initiated formal adoption procedures for 
ASAM in December 2001, with the adoption being final in June 
2002.





CONCLUSION OF LAW

The criteria for additional benefits for the appellant's 
adopted child, ASAM, are not met.  38 U.S.C.A. §§ 101, 1311, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.159 
(2004); VAOPGCPREC 5-2004 (July 23, 2004); Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  More recently, the Court held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 2005) that, 
among other things, a notice defect is not prejudicial if it 
can be demonstrated ... that a benefit could not possibly have 
been awarded as a matter of law.  For the reasons detailed 
below, the Board finds that the appellant's claim must be 
denied as a matter of law.  Moreover, even if the VCAA were 
applicable in the instant case, the Board notes that the RO 
sent correspondence to the appellant in July 2002 which 
addressed the requirements for additional benefits for an 
adopted child by a surviving spouse.  In addition, the 
appellant has not identified the existence of any relevant 
evidence that is not of record.  Accordingly, no further 
discussion of the VCAA is warranted based on the facts of 
this case.


Background.  The appellant is seeking additional benefits for 
her adopted child, ASAM.  She maintains that ASAM is her 
grandchild, that ASAM has been a member of the veteran's 
household since birth, that the veteran provided support to 
ASAM prior to his death as if ASAM were his own child, and 
that she was unable to commence formal adoption procedures 
until 2001 due to the emotional and financial hardship she 
experienced as a result of the veteran's death.

The record reflects that the veteran died in June 1996, and 
that service connection was established for the cause of his 
death by a January 1997 rating decision.

The appellant initiated her claim for additional benefits for 
ASAM in July 2002.  She has consistently identified ASAM as 
her grandchild, and submitted a birth certificate which shows 
ASAM was born in October 1994.  Further, she has submitted 
the formal adoption decree, which reflects that the adoption 
procedure was initiated in December 2001, and that the 
adoption was final in June 2002.


Legal Criteria.  Additional VA dependency and indemnity 
compensation (DIC) benefits will be paid where there is a 
surviving spouse with one or more children below the age of 
eighteen of a deceased veteran.  38 U.S.C.A. § 1311.  
Generally, a child of a veteran is defined as an unmarried 
person who is either a legitimate child; a child legally 
adopted before the age of 18; a stepchild who acquired that 
status before the age of 18 and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death; or an 
illegitimate child and who is either under the age of 18; 
became permanently incapable of self-support prior to the age 
of 18; or is pursuing a course of instruction at an approved 
educational institution after reaching the age of 18 and 
until completion of education or training (but not after 
reaching the age of 23).  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.57.

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of the deceased 
veteran if such person was (1) living in the veteran's 
household at the time of his death; (2) adopted by the 
veteran's spouse under a decree issued within two years of 
the veteran's death; and (3) not receiving from an individual 
other than the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or assistance 
for children, recurrent contributions of sufficient size to 
constitute the major portion of the child's support.  38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(c).

A stepchild is a legitimate or illegitimate child of the 
veteran's spouse.  38 C.F.R. § 3.57(b).


Analysis.  In the instant case, the Board finds that the 
appellant's claim for additional benefits for her adopted 
child, ASAM, must be denied as a matter of law.

The Board accepts the appellant's contentions that ASAM was a 
member of the veteran's household prior to his death, and 
that the veteran had supported and cared for ASAM as if she 
were his own child.  Moreover, the Board sympathizes with the 
appellant's contention that she was unable to initiate 
adoption procedures for ASAM until 2001 because of the 
emotional and financial hardship she experienced as a result 
of the veteran's death.  Nevertheless, the law mandates that 
in order for a surviving spouse to be entitled to additional 
benefits for an adopted child, the child must be adopted 
under a decree issued within two years of the veteran's 
death.  Since the adoption decree for ASAM was both initiated 
and issued more than two years after the veteran's death, the 
appellant has no legal entitlement to the benefit sought on 
appeal.

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the appellant's claim of 
additional benefits for ASAM must be denied as a matter of 
law.

As an additional matter, the Board also finds that ASAM would 
not qualify as a stepchild.  The law requires that the 
stepchild be the natural child of the veteran's spouse.  
38 C.F.R. § 3.57(b).  Here, the appellant has consistently 
reported that ASAM is her grandchild, which is supported by 
the fact that ASAM was adopted.


ORDER

Entitlement to additional benefits for the adopted child of 
the appellant is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


